Title: Thomas Jefferson to Return J. Meigs, 7 November 1819
From: Jefferson, Thomas
To: Meigs, Return Jonathan


					
						Dear Sir
						
							Monticello
							Nov. 7. 19.
						
					
					The dangerous illness under which Dr Foushee is has doubtless already drawn on you competitors for the postmaster’s office of Richmond. I am requested to name one to you which I do the more willingly as more knowingly. mr Thomas Eston Randolph, my neighbor, friend and relation offers his service in that office. I will be responsible for his perfect integrity, his industry, application and exactness and fidelity in his accounts. he is of a  perfectly correct conduct, unblemished reputation, and an accomodating & conciliatory disposition, & of an understanding fully competent to the duties of the office. being a neighbor to the President also when here, I think he must be personally known to him and if known at all, it cannot but be favorably. if no higher qualifications are offered, I should suffer my wishes to be strongly enlisted in his favor; but whether or not, I am sure that will be done which is right; accept the assurance of my friendly esteem and high respect.
					
						
							Th: Jefferson
						
					
				